Title: James Madison to Henry Wheaton, 20 January 1827
From: Madison, James
To: Wheaton, Henry


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Jany 20. 1827
                            
                        
                        Yours of the 12th. came duly to hand; and I comply with its request as to the letter of Mr. Salomon, by the
                            inclosed answer, which if he be not at Washington you will be kind eno’ to seal & forward. I am sorry it is so
                            destitute of the information he seeks. Had I ever known more than was probably the case, the lapse of 45 or 46 years
                            would account for the present incompetency of my memory.
                        I infer with pleasure from your having in view a second edition of the Life of Mr. Pinkney that the first met
                            with the public reception it merited. I am glad also that the 2d. is to interweave more of reference to the public
                            transactions of the period than was within the plan of the 1st. It would be very agreeable to me, to contribute any
                            suggestions that might co-incide with your object. But it is not probable that any thing pertinent to it occurs to me that
                            will escape the recollections & reflections to which the task itself will give rise. Should my eye or my thoughts
                            light on any thing deemed worthy of your particular attention, I shall not be backward in communicating it. But I regard
                            this as so little probable, that I should be culpable in allowing any prospect of it to retard for a moment, the final
                            hand to the work. I pray you to be assured Sir of my continued esteem & my best wishes
                        
                            
                                James Madison
                            
                        
                    